DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejections
All of the rejections on the grounds of non-statutory obvious type double patenting as set forth in the office action mailed on 1-/21/21 are withdrawn in view of terminal disclaimer filed on 1/19/22.
 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The claimed subject matter drawn to a method of treating migraine, comprising orally administering a combination to a human being who is suffering from an acute attack of migraine pain or migraine aura, wherein the combination comprises: 1) a complex of meloxicam and a sulfobutylether-β-cyclodextrin, 2) a bicarbonate, and 3) about 8 mg to about 13 mg of rizatriptan, based upon the weight of the free base form of rizatriptan, wherein the combination is in a single dosage form, wherein the single dosage form is structured so that orally administering the single dosage form to healthy human subjects would result in a mean Tmax of meloxicam of 110 minutes or less, and an AUC0-24 of meloxicam of about 30 µg-hr/mL to about 50 µg-hr/mL, and wherein 1 hour after the combination is orally administered, the human being experiences greater relief from migraine than the human being would experience 1 hours after the same amount of the rizatriptan is orally administered alone, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Struengmann et al. in US patent 6,284,269 teaches an oral dosage form comprising a complex comprising meloxicam, sodium bicarbonate and beta-cyclodextrin hydrate and is representative of the closest prior art. Struengmann does not teach or suggest an oral dosage form comprising a sulfobutyl ether 8-cyclodextrin or rizatriptan nor administration of said oral dosage form to treat a human being suffering from a migraine.
Cooper et al. in US patent 8,512,727 (cited in the Office Action mailed October 2, 2019), teaches oral meloxicam formulations for the treatment of migraine headaches.
As disclosed in Figure 10 (see also Example 2) of the present specification a meloxicam dosage form containing 500 mg of sodium bicarbonate, with or without a cyc!odextrin, exhibits significantly and unexpectedly improved dissolution in simulated gastric fluid compared to a meloxicam dosage form comprising potassium carbonate, with or without a cyclodextrin.
Further, as disclosed in Example 3 of the specification, the claimed dosage form improves the Tmax of meloxicam; i.e. the Tmax is 9-fold shorter, compared to commercial meloxicam (Mobic®). The prior are neither teaches nor suggests that an oral meloxicam dosage form comprising the combination of sodium bicarbonate and a sulfobutyl ether 8-cyclodextrin would exhibit improved pharmacokinetic properties. 

Conclusion
Claims 1-26 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628